


Exhibit 10.16

 

SUREWEST COMMUNICATIONS

 

CHANGE IN CONTROL SEVERANCE PLAN

 

AND

 

SUMMARY PLAN DESCRIPTION

 

 

Plan Effective Date: February 7, 2011

 

1

--------------------------------------------------------------------------------


 

SUREWEST COMMUNICATIONS

CHANGE IN CONTROL SEVERANCE PLAN

AND

SUMMARY PLAN DESCRIPTION

 

The SureWest Communications Change in Control Severance Plan (the “Plan”)
provides severance benefits to a select group of management or highly
compensated employees of SureWest Communications, a California corporation (the
“Company”).  The Plan is effective for eligible employees who receive and
execute a Change in Control Severance Agreement (an “Agreement”) and who
otherwise satisfy the conditions set forth in such Agreement and the provisions
of this Plan (“Covered Employees”).

 

This Plan is designed to be an “employee welfare benefit plan,” as defined in
Section 3(1) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).  This Plan is governed by ERISA and, to the extent applicable, the
laws of the State of California, without reference to the conflict of law
provisions thereof.

 

This document and your Agreement constitute both the official plan document and
any required summary plan description under ERISA.

 

I.                                         ELIGIBILITY

 

You will become a Covered Employee participant in the Plan only if you: (i) are
selected by the Company to be eligible to participate in this Plan, (ii) receive
and sign the Agreement (attached hereto as Exhibit A) indicating your agreement
to be bound by the terms of this Plan and the Agreement and (iii) timely return
such signed Agreement to the Company.

 

II.                                     BENEFITS

 

If you are a Covered Employee, you shall be eligible for severance benefits at
such times and in such amounts as may be specified in your Agreement.

 

III.                                 OTHER IMPORTANT INFORMATION

 

A. Plan Administration.  As the Plan Administrator, the Company has the full and
sole discretionary authority to administer and interpret the Plan, including
discretionary authority to determine eligibility for participation in and for
benefits under the Plan, to determine the amount of benefits (if any) payable
per participant, and to any terms of this document.  All determinations by the
Plan Administrator will be final and conclusive upon all persons and be given
the maximum possible deference allowed by law.  The Plan Administrator is the
“named fiduciary” of the Plan for purposes of ERISA and will be subject to the
applicable fiduciary standards of ERISA when acting in such capacity.  The
Company may delegate in writing to any other person all or a portion of its
authority or responsibility with respect to the Plan.

 

B. Source of Benefits.  The Plan is unfunded, and all severance benefits will be
paid from the general assets of the Company or its successor.  No contributions
are required under the Plan.

 

2

--------------------------------------------------------------------------------


 

C. Claims Procedure.  If you are a Covered Employee and believe you have been
incorrectly denied a benefit or are entitled to a greater benefit than the
benefit you received under the Plan, you may submit a signed, written
application to the Company’s Vice President of Human Resources (“Claims
Administrator”).  You will be notified in writing of the approval or denial of
this claim within ninety (90) days of the date that the Claims Administrator
receives the claim, unless special circumstances require an extension of time
for processing the claim.  In the event an extension is necessary, you will be
provided written notice prior to the end of the initial ninety (90) day period
indicating the special circumstances requiring the extension and the date by
which the Claims Administrator expects to notify you of approval or denial of
the claim.  In no event will an extension extend beyond ninety (90) days after
the end of the initial ninety (90) day period.  If your claim is denied, the
written notification will state specific reasons for the denial, make specific
reference to the Plan provision(s) on which the denial is based, and provide a
description of any material or information necessary for you to perfect the
claim and why such material or information is necessary.  The written
notification will also provide a description of the Plan’s review procedures and
the applicable time limits, including a statement of your right to bring a civil
suit under section 502(a) of ERISA following denial of your claim on review.

 

You will have sixty (60) days from receipt of the written notification of the
denial of your claim to file a signed, written request for a full and fair
review of the denial by a review panel which will be a named fiduciary of the
Plan for purposes of such review.  This request should include the reasons you
are requesting a review and may include facts supporting your request and any
other relevant comments, documents, records and other information relating to
your claim.  Upon request and free of charge, you will be provided with
reasonable access to, and copies of, all documents, records and other
information relevant to your claim, including any document, record or other
information that was relied upon in, or submitted, considered or generated in
the course of, denying your claim.  A final, written determination of your
eligibility for benefits shall be made within sixty (60) days of receipt of your
request for review, unless special circumstances require an extension of time
for processing the claim, in which case you will be provided written notice of
the reasons for the delay within the initial sixty (60) day period and the date
by which you should expect notification of approval or denial of your claim. 
This review will take into account all comments, documents, records and other
information submitted by you relating to your claim, whether or not submitted or
considered in the initial review of your claim.  In no event will an extension
extend beyond sixty (60) days after the end of the initial sixty (60) day
period.  If an extension is required because you fail to submit information that
is necessary to decide your claim, the period for making the benefit
determination on review will be tolled from the date the notice of extension is
sent to you until the date on which you respond to the request for additional
information.  If your claim is denied on review, the written notification will
state specific reasons for the denial, make specific reference to the Plan
provision(s) on which the denial is based and state that you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to your claim, including
any document, record or other information that was relied upon in, or submitted,
considered or generated in the course of, denying your claim.  The written
notification will also include a statement of your right to bring an action
under section 502(a) of ERISA.

 

If your claim is initially denied or is denied upon review, you are entitled to
receive upon request, and free of charge, reasonable access to, and copies of,
any document, record or other information that demonstrates that (1) your claim
was denied in accordance with the terms of the Plan, and (2) the provisions of
the Plan have been consistently applied to similarly situated Plan

 

3

--------------------------------------------------------------------------------


 

participants, if any.  In pursuing any of your rights set forth in this section,
your authorized representative may act on your behalf.

 

If you do not receive notice within the time periods described above, whether on
initial determination or review, you may initiate a lawsuit under
Section 502(a) of ERISA.

 

D. Prior Plans Superseded.  With the exception of any individual employment
agreements or equity compensation agreements with the Company that are in effect
as of the effective date of the Covered Employee’s Agreement, the Plan
supersedes any and all prior separation, change in control, severance and salary
continuation arrangements, programs and/or similar plans that may previously
have been offered or provided by the Company (and its predecessors-in-interest)
to Covered Employees.

 

E. Plan Amendment or Termination.  Subject to the terms of any then-outstanding
Agreement, the Company. reserves the right to amend or terminate the Plan at any
time, in whole or in part, and in any manner, and for any reason. 
Notwithstanding the foregoing, unless a Covered Employee provides his/her
written consent, no such termination or amendment of the Plan will result in a
reduction of benefits that the Covered Employee would have otherwise been able
to receive under the pre-amended Plan.

 

F. At-Will Employment.  No provision of the Plan is intended to provide you with
any right to continue as an employee with the Company or in any other capacity,
for any specific period of time, or otherwise affect the right of the Company to
terminate the employment or service of any individual at any time for any reason
or no reason, with or without cause.

 

G. Section 409A of the Internal Revenue Code.  This Plan is intended to provide
severance benefits pursuant to an employee welfare benefit plan subject to
ERISA.  The Plan is not intended to constitute a “nonqualified deferred
compensation plan” within the meaning of Section 409A of the Internal Revenue
Code (“Code”).  Notwithstanding the foregoing, in the event this Plan or any
benefit paid under this Plan to a Covered Employee is deemed to be subject to
Code Section 409A, such Covered Employee consents to the Company’s adoption of
such conforming amendments as the Company deems advisable or necessary, in its
sole discretion, to comply with Code Section 409A and avoid the imposition of
taxes under Code Section 409A.  Each payment made pursuant to any provision of
this Plan shall be considered a separate payment and not one of a series of
payments for purposes of Code Section 409A.  While it is intended that all
payments and benefits provided under this Plan to Covered Employees will be
exempt from or comply with Code Section 409A, the Company makes no
representation or covenant to ensure that the payments under this Plan are
exempt from or compliant with Code Section 409A.  The Company will have no
liability to Covered Employees or any other party if a payment or benefit under
this Plan is challenged by any taxing authority or is ultimately determined not
to be exempt or compliant.  The Covered Employees further understand and agree
that the Covered Employees will be entirely responsible for any and all taxes on
any benefits payable to the Covered Employees as a result of this Plan.  In
addition, if upon a Covered Employee’s “separation from service” within the
meaning of Code Section 409A, he or she is then a “specified employee” (as
defined in Code Section 409A), then solely to the extent necessary to comply
with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of “nonqualified deferred
compensation” subject to Code Section 409A payable as a result of and within six
(6) months following such “separation from service” under this Plan until the
earlier of (i) the first business day of the

 

4

--------------------------------------------------------------------------------


 

seventh month following the Covered Employee’s “separation from service,” or
(ii) ten (10) days after the Company receives written confirmation of the
Covered Employee’s death.  Any such delayed payments shall be made without
interest.

 

H. Indemnification.  The Company agrees to indemnify its officers and employees
and the members of the Board of Directors of the Company from all liabilities
from their acts or omissions in connection with the administration, amendment or
termination of the Plan, to the maximum extent permitted by applicable law.

 

I. Severability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.

 

J. Headings.  Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.

 

IV.                                STATEMENT OF ERISA RIGHTS

 

As a participant in the Plan you are entitled to certain rights and protections
under ERISA.  ERISA provides that all Plan participants shall be entitled to:

 

A. Receive Information About Your Plan and Benefits

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites, all documents governing the Plan.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan.  The Plan Administrator may make a
reasonable charge for the copies.

 

B. Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan. 
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries.  No one, including your employer or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.

 

C. Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of Plan documents and do not receive it within
30 days, you may file suit in a federal court.  In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to
$110.00 per day until you receive the materials, unless the materials were not
sent because of reasons beyond the control of the Plan Administrator.  If you
have a claim for benefits which is denied or ignored, in whole or in part, you
may file suit in a state or

 

5

--------------------------------------------------------------------------------


 

federal court after you have completed the Plan’s administrative appeals
process.  If you are discriminated against for asserting your rights, you may
seek assistance from the U.S. Department of Labor, or you may file suit in a
federal court.  The court will decide who should pay court costs and legal
fees.  If you are successful, the court may order the person you have sued to
pay these costs and fees.  If you lose, the court may order you to pay these
costs and fees, for example, if it finds your claim is frivolous.

 

D. Assistance With Your Questions

 

If you have any questions about the Plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor,
200 Constitution Avenue N.W., Washington, D.C. 20210.  You may also obtain
certain publications about your rights and responsibilities under ERISA by
calling the publications hotline of the Employee Benefits Security
Administration.

 

ADDITIONAL PLAN INFORMATION

 

Name of Plan:

 

SureWest Communications Change in Control Severance Plan

 

 

 

SureWest Communications Sponsoring Plan:

 

SureWest Communications

 

 

8150 Industrial Avenue, Building A

 

 

Roseville, CA 95678

 

 

 

Employer Identification Number:

 

68-0365195

 

 

 

Plan Number:

 

502

 

 

 

Plan Year:

 

Calendar Year

 

 

 

Plan Administrator:

 

SureWest Communications

 

 

c/o Vice President, Administration

 

 

8150 Industrial Avenue, Building A

 

 

Roseville, CA 95678

 

 

Telephone No.  916-786-1123

 

 

 

Agent for Service of Legal Process:

 

Plan Administrator, at the above address

 

 

 

Type of Plan:

 

Employee Welfare Benefit Plan providing for severance benefits

 

 

 

Plan Costs:

 

The cost of the Plan is paid by SureWest Communications

 

 

 

Type of Administration:

 

Self-administered by the Plan Administrator

 

6

--------------------------------------------------------------------------------
